Shulman, Chief Judge.
This court having entered on September 9,1982, a judgment in the above-styled case (163 Ga. App. 633 (294 SE2d 641)), affirming the judgment of the trial court; and the judgment of this court as to Division 2 having been reversed on certiorari by the Supreme Court in Long v. Marvin M. Black Co., 250 Ga. 621 (300 SE2d 150), the judgment heretofore rendered by this court as to Division 2 is vacated, and the judgment of the Supreme Court as to Division 2 is made the judgment of this court.

Judgment reversed in part and affirmed in part.


Quillian, P. J., and Carley, J., concur.